Citation Nr: 1436283	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-48 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis, and if so, whether service connection is warranted.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) with lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent for right knee strain with retropatellar pain syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for left knee strain with retropatellar pain syndrome. 

5.  Entitlement to a compensable disability rating for a residual scar, status post ventral hernia repair.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999, from January 2002 to November 2002, and from March 2006 to December 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2009 rating decision issued by the RO in Denver, Colorado.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to the allergic rhinitis, lumbar spine, right knee, and residual scar issues.  A transcript of that hearing is of record.

The issues of entitlement to increased disability ratings for the service-connected lumbar spine, right knee and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, has been raised by the record, but has not been adjudicated by the AOJ.  See September 2009 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for allergic rhinitis.  He did not appeal that decision and no new and material evidence was received within a year of its issuance.

2. The evidence received since the August 2000 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for allergic rhinitis.

3.  The weight of the evidence supports a finding that the Veteran's current allergic rhinitis was incurred during service.  

4.  The Veteran's service-connected residual scar consists of a superficial, linear scar 8.5 centimeters in length that is sensitive but not unstable.


CONCLUSIONS OF LAW

1. The August 2000 rating decision that denied the Veteran's original claim of entitlement to service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. Evidence received since the August 2000 rating decision is new and material, and the claim of entitlement to service connection for allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for a 10 percent disability rating for the service-connected residual scar, status post ventral hernia repair, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In the instant case, there is no indication from the record that the Veteran received required VCAA notice with respect to his claims on appeal.  Defective VCAA notice is not prejudicial to a claimant, however, if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  
With respect to the increased rating claim for the residual hernia scar, the Board finds that there is no prejudice to the Veteran in adjudicating this claim as he has demonstrated actual knowledge of the required notice.  Notably, a January 2003 VCAA notice letter previously informed the Veteran of the required evidence for establishing entitlement to an increased rating, and the Veteran submitted a copy of a signed VCAA notice response form together with his October 2008 increased rating claim.  Moreover, through elicited hearing testimony, the Veteran and his representative demonstrated actual knowledge of the content of the required notice, especially where they discussed evidence and symptoms probative to the increased rating claim.  Accordingly, no development is required regarding the duty to notify, as such would only delay the adjudication of the claim without providing any benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Private and VA treatment records have been associated with the claims file and the Veteran has been afforded an adequate VA examination with regard to his service-connected scar, and collectively, the evidence of record adequately describes the severity of the scar.  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's June 2014 Board hearing, the relevant increased rating claim was identified, including the evidence required to substantiate the claim.  Testimony provided at the hearing has contributed to the Board's decision to grant entitlement to a compensable rating for this disability.  The Bryant duties were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim for his claimed residual scar.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With respect to the claim of service connection for allergic rhinitis, the Board is reopening and granting the claim.  As this represents a complete grant of the benefit sought on appeal with respect to this issue, no discussion of the notice and assistance duties under the Veterans Claims Assistance Act of 2000 is required.

II.  New and Material Evidence

The Veteran's original claim for service connection for allergic rhinitis was denied on the merits by an August 2000 rating decision.  The Veteran did not appeal the RO's decision.  Moreover, no additional evidence relevant to the claim was physically or constructively associated with the claims file within one year of the August 2000 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The August 2000 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

At the time of the August 2000 rating decision that first denied the allergic rhinitis claim, the relevant evidence of record included the Veteran's October 1999 claim, his service treatment records (STRs) from his first period of service, and a February 2000 VA examination report.  The August 2000 decision was premised on a finding that the Veteran had not established that his allergic rhinitis was a chronic disability.

Relevant evidence obtained since the final August 2000 rating decision largely consists of additional STRs from subsequent periods of service, showing continued treatment for allergic rhinitis; private treatment records from Steven Broman, M.D., showing post-service treatment for rhinitis; VA treatment records dated from November 2008 to April 2013, also showing treatment for allergic rhinitis; and the Veteran's hearing testimony from his June 2014 hearing, wherein he contended that his rhinitis was chronic in nature, and that he required year-round treatment.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear history of ongoing allergic rhinitis problems, as well as the Veteran's clear contentions that his rhinitis has persisted in a chronic state since service.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for allergic rhinitis is reopened.




III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records dated in May 2010 reflect ongoing treatment for diagnosed allergic rhinitis.  Therefore, the current disability requirement has clearly been met.  

A review of the Veteran's service treatment records (STRs) shows that he received extensive in-service treatment for rhinitis.  Allergic rhinitis was clearly diagnosed during his second period of service in April 1995.  He reported not having a history of allergies.  He later reported a history of allergic rhinitis on an October 1998 report of medical history.  An October 2008 separation examination, from the last period of service, noted that the Veteran suffered from year-round allergic rhinitis.  The foregoing evidence shows that the Veteran incurred allergic rhinitis during service.  Walker, supra.

During his June 2014 Board hearing, the Veteran credibly testified that since he first suffered an allergy attack during service in 1995, he has suffered from continual allergies.  He reported that he suffers from such allergies year-round and that he requires continual treatment for his allergies.  Evidence shows that he has consistently taken Allegra for his allergies.  The Veteran is competent to report on the onset, development, and current state of his allergic rhinitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The foregoing evidence indicates that the allergic rhinitis identified in service is the same disability currently being treated.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.  

IV.  Increased Ratings
	
      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis 

Changes were made to the Schedule for Rating Disabilities for disabilities of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, unless the Veteran has requested review under the new regulations.  Since the Veteran filed his claim on October 20, 2008, and has not requested review under the amended regulations, only the regulations in effect prior to October 23, 2008, will be applied.

Under the relevant rating criteria in effect prior to October 23, 2008, evaluations for scars located on places other than the head, face, or neck that are deep or cause limited motion and cover an area exceeding 6 square inches warrant a 10 percent rating.  Higher ratings are warranted for scarring covering areas greater than 6 square inches.  38 C.F.R. § 4.118, DC 7801 (2008).

Superficial scars that do not cause limited motion and cover an area or areas of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7802 (2008).  Unstable superficial scars warrant 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Diagnostic Code 7803, (Note 2).  Superficial scars that are painful on examination also warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  

 Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran's service-connected residual scar was evaluated during his December 2012 VA examination.  The scar, located on the anterior trunk, was 8.5 centimeters long and linear.  The scar was not deep, painful or unstable.  A second linear scar of the anterior trunk, associated with a lumbar discectomy, was noted to be eight centimeters long.  That scar also was not deep, painful, or unstable.

A prior VA examination report in November 2008 noted that the scar was eight centimeters long and 1.5 centimeters wide.  That report also noted that the scar was non-tender.

During his June 2014 Board hearing, the Veteran credibly testified that he experienced sensitivity with his abdominal scar, especially with clothing.  

Based on the Veteran's report, the Board finds that the sensitive nature of the service-connected abdominal scar is tantamount to being a superficial scar that is painful on examination; and thus, that a 10 percent disability rating is warranted for the scar.  

A higher rating is not warranted where the scar is not greater than six square inches.  See 38 C.F.R. § 4.118.  The Board incidentally notes that under the revised scar rating criteria, one or two painful or unstable scars would also warrant a maximum 10 percent disability rating.  See 38 C.F.R. § 4.118, DC 7804 (2013).

Accordingly, affording the Veteran the benefit of the doubt, a 10 percent disability rating is warranted for the tender, service-connected abdominal scar under the rating criteria for rating skin disabilities in effect prior to October 23, 2008.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

      C.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The symptoms associated with the Veteran's service-connected residual scar (i.e., 8.5 centimeter long, linear, superficial scar, which is sensitive to touch) are contemplated by the rating criteria set forth above, and the criteria reasonably describe the service-connected scar.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's service-connected disability and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran indicated by his testimony during the June 2014 hearing that he remained gainfully employed.  Thus, consideration of a TDIU is not warranted at this time.


ORDER

The claim of entitlement to service connection for allergic rhinitis is reopened and granted.  

Entitlement to a 10 percent disability rating for a service-connected residual scar, status post ventral hernia repair, is granted for the entire appellate period.  


REMAND

With respect to the Veteran's claims for higher disability rating for service-connected lumbar spine and right knee disabilities, the evidence of record shows that he suffers from flare-ups of lumbar spine and right knee disability.  Notably, the December 2012 VA examiner documented contentions of flare-ups of lumbar spine disability with multiple activities.  Additionally, while the examiner noted an absence of flare-ups of right knee disability, the Veteran testified during his June 2014 hearing that he experienced occasional swelling and additional pain with use of the knee.  The Board interprets these statements as evidence of flare-ups of right knee disability.  

In spite of evidence of flare-ups of these service-connected disabilities, the December 2012 VA examiner did not provide an opinion with respect to additional limitation of function during such flare-ups.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Therefore, the examination is inadequate.  

With respect to the service-connected left knee disability, the Board notes that following issuance of the May 2009 VA examination that last denied entitlement to an increased rating for the disability, the Veteran expressed his disagreement with that rating decision in a June 2009 statement; thus, the statement constitutes a timely notice of disagreement with the May 2009 rating decision.  Before the Board can consider left knee disability claim on appeal, however, it is required to remand it for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran reported receiving ongoing private treatment for his service-connected lumbar spine and right knee disabilities.  Records of private care dated since March 2011, however, have not been obtained.  Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has received appropriate VCAA notice for his claims on appeal.

2.  After obtaining authorization from the Veteran, request private treatment records pertaining to treatment for knee and lumbar spine disabilities rendered since March 2011 from identified providers.  Efforts to obtain these records must continue until they are obtained unless it becomes reasonably certain that they do not exist or that further efforts would be futile.  If any identified records cannot be obtained, notify the Veteran of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.

Also associate with the claims folder up to date VA clinical records since April 2013.

3.  Schedule the Veteran for a new VA orthopedic/neurological examination of his lumbar spine and right knee.  The examiner should indicate that a complete copy of this REMAND was made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected lumbar spine and right knee disabilities, and fully describe the extent and severity of those manifestations.  

With respect to the lumbar spine disability, the examiner should specifically address the following:

A)  Report the Veteran's ranges of motion of the thoracolumbar spine in degrees, and state the point at which any pain is demonstrated.

B)  Determine whether the service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine, and if so, the angle of such ankylosis.

D)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician."  

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal (since October 2008).

E)  Given the Veteran's credible reports of lumbar spine radiculopathy, determine whether and to what extent the Veteran experiences any neurological disability associated with the service-connected lumbar spine disability.  Provide an approximate date for the onset of such neurological disability.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the disability.

With respect to the right knee disability, the examiner should specifically address the following: 

A)  Report the Veteran's ranges of flexion and extension of the right knee in degrees.

B)  Determine whether the service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the right knee.

D)  State whether there is lateral instability or subluxation of the right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

E)  State whether the Veteran has undergone any form of knee surgery, and if so, specifically indicate any symptomatic residuals involving the meniscus (e.g., dislocation or symptomatic removal of the meniscus).  

F)  Note the presence and severity of any impairment of the tibia or fibula, and describe any genu recurvatum found to be present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay contentions raised by the Veteran, including contentions regarding flare-ups of lumbar spine and right knee disability, and of lumbar spine radiculopathy.  

4.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to a disability rating in excess of 10 percent for service-connected left knee strain with retropatellar pain syndrome.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then it should be returned to the Board in accordance with appellate procedure.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

6.  Finally, readjudicate the Veteran's remaining increased rating claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


